TANNER, P. J.
We are of the opinion that the petitioner, considering his age, state of health and numerous absences from work, was approaching the limit of his capacity to labor. Even if the time at which, but for the accident, he could have worked no longer be incapable of accurate definition, it would be a manifest injustice to the company to compel it to pay up to the time of ■the death of the petitioner. Considering such evidence as we have before us, including testimony of experts, we will fix the time at which petitioner would have ceased to work as six months from the time of injury.